DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-13, and 19-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Development of an Efficient Embedded Discrete Fracture Model for 3D Compositional Reservoir Simulation in Fractured Reservoirs”, Moinfar et al. (referred hereafter Moinfar et al.) – provided in IDS filed on 01/06/2020.
Referring to claim 1, Moinfar et al. disclose a method (Summary), comprising:
receiving data representing a subterranean formation (page 290, 1st col., lines 5-31; page 290, methodology: 1st para.; Figure 1-2);
obtaining a matrix grid with an embedded fracture network based on the data representing the subterranean formation (page 290, 1st col., lines 5-31; page 290, methodology: 1st para.; Figure 1-2), wherein the matrix grid comprises a plurality of matrix grid control volumes (page 290, 1st col., lines 5-31; page 290, Methodology: 1st para.), and the embedded fracture network (pages 289-290, Introduction section) comprises a plurality of fracture network control volumes (page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figure 5);
page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figures 1 & 4);
identifying locations of matrix-fracture intersections between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (pages 290-292, Methodology section, Figure 5; pages 292-293, Model Validation section, Figure 6);
determining shapes of the plurality of fracture network control volumes based on the locations of the fracture-fracture intersections and the matrix-fracture intersections (pages 290-292, Methodology section, Figure 5; pages 292-293, Model Validation section, Figure 6); and
generating a visualization of the matrix grid with the embedded fracture network by generating a grid representing the matrix grid and an embedded plane within the grid, wherein the embedded plane comprises the shapes of each fracture network control volume (pages 290-292, Methodology section, Figure 5);
simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes (e.g., transmissibility - pages 290-292, Methodology section), a saturation of the first matrix grid control volume (pages 292-293, Model Validation section), and an outflow of the fluid from the first matrix grid control volume (page 292, 2nd col., 2nd para.; pages 292-293, Model Validation section); and
adjusting an appearance of the visualization based at least partially upon simulated saturation of the first matrix grid control volume (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19). 
As to claim 12, Moinfar et al. disclose a computing system (Summary) comprising:
one or more processors (Summary); and
a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Summary), the operations comprising:
page 290, 1st col., lines 5-31; page 290, methodology: 1st para.; Figure 1-2);
obtaining a matrix grid with an embedded fracture network based on the data representing the subterranean formation (page 290, 1st col., lines 5-31; page 290, methodology: 1st para.; Figure 1-2), wherein the matrix grid comprises a plurality of matrix grid control volumes (page 290, 1st col., lines 5-31; page 290, Methodology: 1st para.), and the embedded fracture network (pages 289-290, Introduction section) comprises a plurality of fracture network control volumes (page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figure 5);
identifying locations of fracture-fracture intersections between two or more of the plurality of fracture network control volumes (page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figures 1 & 4);
identifying locations of matrix-fracture intersections between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (pages 290-292, Methodology section, Figure 5; pages 292-293, Model Validation section, Figure 6);
determining shapes of the plurality of fracture network control volumes based on the locations of the fracture-fracture intersections and the matrix-fracture intersections (pages 290-292, Methodology section, Figure 5; pages 292-293, Model Validation section, Figure 6); and
generating a visualization of the matrix grid with the embedded fracture network by generating a grid representing the matrix grid and an embedded plane within the grid, wherein the embedded plane comprises the shapes of each fracture network control volume (pages 290-292, Methodology section, Figure 5);
simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes (e.g., transmissibility - pages 290-292, Methodology section), a saturation of the first matrix grid control volume (pages 292-293, Model Validation section), and an outflow of the fluid from the first matrix grid control volume (page 292, 2nd col., 2nd para.; pages 292-293, Model Validation section); and
pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19). 
Referring to claim 19, Moinfar et al. disclose a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations (Summary), the operations comprising:
receiving data representing a subterranean formation (page 290, 1st col., lines 5-31; page 290, methodology: 1st para.; Figure 1-2);
obtaining a matrix grid with an embedded fracture network based on the data representing the subterranean formation (page 290, 1st col., lines 5-31; page 290, methodology: 1st para.; Figure 1-2), wherein the matrix grid comprises a plurality of matrix grid control volumes (page 290, 1st col., lines 5-31; page 290, Methodology: 1st para.), and the embedded fracture network (pages 289-290, Introduction section) comprises a plurality of fracture network control volumes (page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figure 5);
identifying locations of fracture-fracture intersections between two or more of the plurality of fracture network control volumes (page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figures 1 & 4);
identifying locations of matrix-fracture intersections between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (pages 290-292, Methodology section, Figure 5; pages 292-293, Model Validation section, Figure 6);
determining shapes of the plurality of fracture network control volumes based on the locations of the fracture-fracture intersections and the matrix-fracture intersections (pages 290-292, Methodology section, Figure 5; pages 292-293, Model Validation section, Figure 6); and
generating a visualization of the matrix grid with the embedded fracture network by generating a grid representing the matrix grid and an embedded plane within the grid, wherein pages 290-292, Methodology section, Figure 5);
simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes (e.g., transmissibility - pages 290-292, Methodology section), a saturation of the first matrix grid control volume (pages 292-293, Model Validation section), and an outflow of the fluid from the first matrix grid control volume (page 292, 2nd col., 2nd para.; pages 292-293, Model Validation section); and
adjusting an appearance of the visualization based at least partially upon simulated saturation of the first matrix grid control volume (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19). 
As to claims 2, 13, and 20, Moinfar et al. disclose a method/computing system/ non-transitory, computer-readable medium (Summary), wherein obtaining the matrix grid with the embedded fracture network comprises:
calculating transmissibility between intersecting matrix grid control volumes (pages 290-292, Methodology section, Equations 1-5);
generating the embedded fracture network (Figure 5);
determining intersections between the matrix grid and the embedded fracture network (pages 290-292, Methodology section, Figure 5); and
calculating transmissibility between intersecting matrix grid control volumes and fracture network control volumes and between intersecting fracture network control volumes (pages 290-292, Methodology section, Figure 5; page 303, Appendix A – GPAS section). 
Referring to claim 3, Moinfar et al. disclose a method (Summary), wherein at least one of the plurality of matrix grid control volumes does not comprise an embedded fracture network control volume (e.g., naturally fractured reservoirs (NFRs) – Summary; pages 293-298, Example 1: Waterflooding into a 2D Reservoir with Vertical Fractures section, Figure 12). 
Summary), wherein at least one of the plurality of fracture network control volumes is not embedded in a matrix grid control volume (e.g., naturally fractured reservoirs (NFRs) – Summary; pages 293-298, Example 1: Waterflooding into a 2D Reservoir with Vertical Fractures section, Figure 12). 
Referring to claim 5, Moinfar et al. disclose a method (Summary), further comprising:
assigning an identifier to each of the plurality of matrix grid control volumes and each of the plurality of fracture network control volumes (e.g., index – Figures 3-4, page 290, 1st col., lines 5-31, Figure 5; pages 292-293, Model Validation section, Figure 6); and
generating a list of control volume intersections, wherein the list of control volume intersections comprises a list element for each control volume and each list element comprises the control volumes that that intersect with the control volume (page 290, 1st col., lines 5-31; pages 290-292, Methodology section; Figures 1 & 4). 
As to claim 11, Moinfar et al. disclose a method (Summary), wherein the grid is a three-dimensional grid and the embedded plane is a two-dimensional plane (Figures 1-2 & 5). 
Referring to claim 21, Moinfar et al. disclose a method (Summary), wherein adjusting the appearance of the visualization comprises adjusting a color of the visualization (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19).
As to claim 22, Moinfar et al. disclose a method (Summary), further comprising simulating, during the first time step, an inflow of the fluid from the first matrix control volume into a second of the matrix grid control volumes, a saturation of the second matrix grid control volume, and an outflow of the fluid from the second matrix control volume, wherein the first and second matrix grid control volumes are neighbors, and wherein the saturation of the first matrix grid control volume is different than the saturation of the second matrix grid control volume (pages 290-292, Methodology section, Figure 5).
Referring to claim 23, Moinfar et al. disclose a method (Summary), further comprising adjusting the visualization based at least partially upon simulated saturations of the first and pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-17).
As to claim 24, Moinfar et al. disclose a method (Summary), further comprising simulating, during the first time step, an inflow of the fluid from the second matrix control volume into a first of the fracture network control volumes, a saturation of the first fracture network control volume, and an outflow of the fluid from the first fracture network control volume, wherein one of the matrix-fracture intersections exits between the second matrix grid control volume and the first fracture network control volume (pages 290-292, Methodology section, Figure 5).
Referring to claim 25, Moinfar et al. disclose a method (Summary), further comprising adjusting the visualization based at least partially upon simulated saturations of the first and second matrix grid control volumes and the simulated saturation of the first fracture network control volume (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-17).
As to claim 26, Moinfar et al. disclose a method (Summary), further comprising simulating, during the first time step, an inflow of the fluid from the first fracture network control volume into a second of the fracture network control volumes, a saturation of the second fracture network control volume, and an outflow of the fluid from the second fracture network control volume, wherein one of the fracture-fracture intersections exits between the first fracture network control volume and the second fracture network control volume (pages 290-292, Methodology section, Figure 5).
Referring to claim 27, Moinfar et al. disclose a method (Summary), further comprising adjusting the visualization based at least partially upon simulated saturations of the first and second matrix grid control volumes and the simulated saturations of the first and second fracture network control volumes (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-17).
Summary), wherein adjusting the appearance of the visualization comprises adjusting a color of the visualization (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19).
Referring to claim 29, Moinfar et al. disclose a method (Summary), wherein permeabilities of the matrix grid and the embedded fracture network are accounted for while simulating the inflow, the saturation, and the outflow (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19, Table 4).
As to claim 30, Moinfar et al. disclose a method (Summary), wherein fluid transfer through the fracture-fracture intersections and through the matrix fracture intersections is accounted for while simulating the inflow, the saturation, and the outflow (pages 298-300, Example 2: Gas Injection into a 3D Reservoir with Inclined Fractures section, Figures 16-19).
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5, 11-13, and 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864